PER CURIAM.
This proceeding is before the Court on the petition of The Florida Bar, presented by the Board of Governors pursuant to rule 1-12.1, Rules Regulating The Florida Bar, for amendment of several provisions of the Rules Regulating The Florida Bar. The proposed amendments create a new classification for inactive members of The Florida Bar and establish rules pertaining to such membership class. We hereby approve and adopt the proposed amendments. The following provisions of The Rules Regulating The Florida Bar are amended as shown below.
Rule 1-3.1 Composition. The membership of The Florida Bar shall be composed of all persons who are admitted by this Court to the practice of law in this state and who maintain their membership in-good-standing pursuant to these rules.
Rule 1-3.2 Active Membership classifications.
(a) Members in good standing. Active Members of The Florida Bar in good standing shall mean only those persons licensed to practice law in Florida who have paid annual membership fees or dues for the current year and who are not retired, resigned, delinquent, inactive or suspended members. A practicing attorney of another state, in good standing, who has professional business in a court of record of this state may, upon motion, be permitted to practice for the purpose of such business upon such conditions as the court deems appropriate under the circumstances of the case.
(b) Inactive members. Inactive members of The Florida Bar shall mean only those members who have properly elected to be classified as inactive in the manner elsewhere provided.
Inactive members shall:
(1) pay annual dues as set forth in rule 1-7,3;
(2) be exempt from continuing legal education requirements;
(3) not be eligible for designation or certification under the Florida designation or certification plans;
(4) not hold themselves out as being able to practice law in Florida or render advice on matters of Florida law;
(5) affirmatively represent their membership status as inactive members of The Florida Bar when any statement of Florida Bar membership is made;
(6) not hold any position that requires the person to be a licensed Florida attorney;
(7) not vote in Florida Bar elections or be counted for purposes of apportionment of the board of governors;
(8) certify upon election of inactive status that they will meet and annually thereafter that they have met and complied with all applicable restrictions and limitations imposed on Florida Bar membership as an inactive member.
*111Failure of an inactive member to comply with all requirements thereof shall be cause for disciplinary action.
An inactive member may, at any time, apply for reinstatement to membership in good standing in the manner provided in rule 1-3.7.
Rule 1-3.7 Reinstatement to active membership.
(d) Persons who have been inactive members may be reinstated to membership in good standing by the board of governors. Such persons shall apply for reinstatement by petition filed with the executive director, in the same form and subject to the same procedures as provided in (a), above, except:
(1) if the member has been inactive for greater than five (5) years, but has actively practiced law in another jurisdiction for the entire period of time, the member may be required to complete the Florida Law Update continuing legal education course as part of continuing legal education requirements;
(2) if the member has been inactive for greater than five (5) years and has not actively practiced law in another jurisdiction for the entire period of time or held a position which requires a license as an attorney for the preceding five (5) years, the member may be required to complete the basic skills course requirement and the thirty (30) hour continuing legal education requirement;
(3) an inactive member shall not be eligible for reinstatement until all applicable continuing legal education requirements have been completed and the remaining portion of dues of members in good standing for the current fiscal year have been paid.
Rule 1-7.5 Retired, resigned, inactive, delinquent members. A member who is retired, resigned, inactive or delinquent shall not practice law in this state until reinstated as provided in these rules.
Rule 1-7.3 Dues.
(c) A member in good standing may elect by August 15 of each fiscal year to be classified as an inactive member. Such election» shall be made only by indication of such choice on the annual dues statement and payment of the prescribed annual dues. Failure to make the election by August 15 shall constitute a waiver of the member’s right to the election until the next fiscal year. The election of inactive status shall be subject to the restrictions and limitations elsewhere provided.
(1) Dues for inactive members shall be set by the board of governors, in an amount not to exceed $120 per annum.
(2) The requirements of (d), below, shall apply to the payment of dues by inactive members.
[former (c) redesignated as (d)]
Rule 2-2.3 List of members in- good standing. The executive director shall furnish the chief judge of each circuit and the clerk of each court a list of all members in good standing and a list of all inactive members and shall furnish corrections and additions to such lists as occasion may require.
Rule 6-10.3(c)
(c) Exemptions.
(1) Active military service.
(2) Undue hardship.
(3) Nonresident members not delivering legal services or advice on matters or issues governed by Florida law.
(4) Members of the full-time federal judiciary.
(5) Justices of the Florida Supreme Court and judges of the district courts of appeal, circuit and county courts and such other judicial officers and employees as may be designated by the supreme court.
(6) Inactive members of The Florida Bar.
These amendments shall take effect on March 31,1989. The filing of a petition for rehearing shall not alter the effective date.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.